                                                                       Case 2:19-cv-00577-JCM-GWF Document 6 Filed 04/24/19 Page 1 of 2




                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                                 Attorneys for PennyMac Loan Services LLC
                                                            7
                                                                                               UNITED STATES DISTRICT COURT
                                                            8
                                                                                                       DISTRICT OF NEVADA
                                                            9
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 TIMOTHY D. RYAN,
                                                            10                                                           Case No.: 2:19-cv-00577-JCM-GWF
                      LAS VEGAS, NEVADA 89134




                                                                                        Plaintiff,
                                                            11
AKERMAN LLP




                                                                 v.                                                      STIPULATION AND ORDER TO
                                                            12                                                           EXTEND DEADLINE TO ANSWER
                                                                 EQUIFAX INFORMATION SERVICES, LLC;                      COMPLAINT
                                                            13   CARMAX AUTO FINANCE; PENNYMAC
                                                                 LOAN SERVICES LLC; USAA FEDERAL
                                                            14   SAVINGS BANK,                                           [FIRST REQUEST]
                                                            15                          Defendants.
                                                            16
                                                                          PennyMac Loan Services LLC and Timothy D. Ryan by and through their respective counsel
                                                            17
                                                                 of record, hereby stipulate and agree as follows:
                                                            18
                                                                          Ryan filed his complaint on April 5, 2019 [ECF No. 1]. PennyMac's deadline to answer
                                                            19
                                                                 complaint is April 25, 2019. The parties stipulate and agree that PennyMac shall have until, May
                                                            20
                                                                 29, 2019 to file a response to Plaintiff's complaint.
                                                            21
                                                                 ...
                                                            22
                                                                 ...
                                                            23
                                                                 ...
                                                            24
                                                                 ...
                                                            25
                                                                 ...
                                                            26
                                                                 ...

                                                                 48687330;1
                                                                     Case 2:19-cv-00577-JCM-GWF Document 6 Filed 04/24/19 Page 2 of 2




                                                            1             This is the first request for an extension of this deadline, is made in good faith, and is not

                                                            2    made for purposes of undue delay. The request is made to allow PennyMac to further review the

                                                            3    allegations of the complaint and provide a meaningful response.

                                                            4
                                                                 DATED this 24th day of April, 2019.
                                                            5

                                                            6    AKERMAN LLP                                          HAINES & KRIEGER, LLC
                                                            7
                                                                 /s/ Tenesa Powell_______________                     /s/ David H. Krieger
                                                            8    NATALIE WINSLOW, ESQ.                                DAVID H. KRIEGER, ESQ.
                                                                 Nevada Bar No. 12125                                 Nevada Bar No. 9086
                                                            9    TENESA S. POWELL, ESQ.                               8985 S. Eastern Ave. Suite 350
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Nevada Bar No. 12488                                 Las Vegas, Nevada 89123
                                                            10   1635 Village Center Circle, Suite 200
                      LAS VEGAS, NEVADA 89134




                                                            11   Las Vegas, Nevada 89134                              Attorneys for Timothy D. Ryan
AKERMAN LLP




                                                            12   Attorneys for PennyMac Loan Services LLC

                                                            13

                                                            14                                                    ORDER

                                                            15            IT IS SO ORDERED.

                                                            16

                                                            17            DATED: April 25,
                                                                                       __, 2019.

                                                            18                                                 ____________________________________
                                                                                                               UNITED STATES
                                                                                                               UNITED  STATES DISTRICT  COURT
                                                                                                                               MAGISTRATE       JUDGE
                                                                                                                                            JUDGE
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                                 {28540572;1}                                     2
                                                                 48687330;1
